IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-20096
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

DOUGLAS LINDSEY SALES,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-00-CR-129-ALL
                      --------------------
                         August 28, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Douglas Lindsey Sales appeals his guilty plea for being a

felon in possession of ammunition and felon in possession of

explosives.    Sales contends that there was an insufficient

factual basis to support his plea and that this court should

reconsider its jurisprudence regarding the constitutionality of

18 U.S.C. § 922(g) and 18 U.S.C. § 842(I) in light of Jones v.

United States, 529 U.S. 848 (2000), and United States v.

Morrison, 529 U.S. 598 (2000).    Because Sales raises this issue

for the first time on appeal, we review the issue for plain

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-20096
                                  -2-

error.   United States v. Angeles-Mascote, 206 F.3d 529, 530 (5th

Cir. 2000).

     “This court has repeatedly emphasized that the

constitutionality of § 922(g)(1) is not open to question.”       See

United States v. De Leon, 170 F.3d 494, 499 (5th Cir.), cert.

denied, 528 U.S. 863 (1999).    The cases cited by Sales do not

affect this determination.     The “in or affecting commerce”

element of 18 U.S.C. § 922(g)(1) requires only a minimal nexus

between the firearm and interstate commerce.     United States v.

Gresham, 118 F.3d 258, 265 (5th Cir. 1997).    This element is

satisfied because the ammunition and explosives possessed by

Sales previously traveled in interstate commerce.     United States

v. Rawls, 85 F.3d 240, 242 (5th Cir. 1996).     Accordingly, the

judgment of the district court is AFFIRMED.